Citation Nr: 1525593	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-06 123	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to a separate compensable right for right foot Charcot deformity, as a complication of diabetes mellitus.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1971.   

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction has since been transferred to the Oakland, California RO.       

In a May 2014 letter, the Veteran's private physician indicated that he has right foot Charcot deformity, and that this disability is a complication of his diabetes mellitus.   Thus, the issue of entitlement to a separate compensable rating for right foot Charcot deformity is included among the issues on appeal.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

In November 2014, the Veteran filed a claim for special monthly compensation based on the need for regular aid and attendance of his spouse.  As the matter has not yet been adjudicated, it is referred to the agency of original jurisdiction (AOJ).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In December 2014, he Veteran submitted written authorization to obtain treatment records from Kaiser Foundation Health Plan.  These records must be obtained.  38 C.F.R. § 3.159(c)(1).  

The Veteran asserts that his service-connected diabetes and peripheral neuropathy have increased in severity since he was last examined.  Additionally, a May 2014 statement from the Veteran's private treatment provider indicates that a Charcot deformity of the Veteran's right foot is a complication of his diabetes mellitus.  Under these circumstances, the Veteran must be afforded new VA examinations.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  A May 2015 letter to the Veteran indicates that a diabetes examination has already been scheduled; however, the severity of the Veteran's peripheral neuropathy of the lower extremities and Charcot deformity of the right foot must also be assessed.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's records from Kaiser Foundation Health Plan since 2011.  Inform the Veteran that in the alternative he may obtain and submit the records himself. 

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, schedule the Veteran for a VA examination to determine the severity of his peripheral neuropathy of the lower extremities, and right Charcot abnormality of the right foot.  If the Veteran has not undergone a recent diabetes mellitus examination, an examination to determine the current severity of his diabetes must also be scheduled.  The claims file should be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

If a diabetes mellitus examination is necessary, the examiner is to state the treatment regimen in place for management of the diabetes mellitus, including the dosage and frequency of insulin or oral hypoglycemic agents, any dietary restrictions, and whether there is any medically required regulation of activities (avoidance of strenuous occupational and recreational activities) due to diabetes mellitus.  The examiner should also note whether the diabetes produces episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or visits to a diabetic care provider, progressive loss of weight and strength, or other complications.

The examiner is to identify all symptoms attributable to the Veteran's peripheral neuropathy of the lower extremities, and should perform complete sensory and strength testing.  The examiner should also specifically discuss the extent, if any, of paralysis of the nerves involved.  The examiner should then provide an opinion as to the extent to which this disorder is disabling, preferably in qualitative terminology (e.g., moderate, severe, etc.)

The examiner is also asked to identify all of the manifestations of the Veteran's right foot Charcot deformity, and state whether the symptoms associated with this disability are best characterized as moderate, moderately severe, or severe; or, whether the symptoms are analogous to actual loss of use of the foot.  The examiner must describe any functional impairment caused by the Veteran's right foot Charcot deformity, taking into consideration any description of increased functional loss during flare-ups, as well as any functional loss due to pain, weakness, excess fatigability, or incoordination of motion.

3.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




